DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0238063 A1 to Ohkoshi et al. (hereinafter Ohkoshi).
claim 1, Ohkoshi discloses an electromagnetic-wave absorber composition (para [0058]), comprising:
a magnetic iron oxide that magnetically resonates at a high frequency of 25 to 160 GHz (para [0023]), which overlaps the instantly claimed high frequency of in or above a millimeter-wave band (30 to 300 GHz) and
a resin binder (para [0058]),
wherein the electromagnetic-wave absorber composition has two or more extrema separated from each other on a differential curve obtained by differentiating a magnetic property hysteresis loop at an applied magnetic field intensity of from 20 kOe to -20 kOe (Fig. 4b), which overlaps the instantly claimed range of 16 kOe to -16 kOe.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 2, Ohkoshi discloses the electromagnetic-wave absorber composition according to claim 1, wherein a coercive force of the magnetic iron oxide is 19.7 kOe (para [0099]), which falls within the instantly claimed range of 1200 Oe or more. 

Regarding claim 3, Ohkoshi discloses the electromagnetic-wave absorber composition according to claim 1, wherein the magnetic iron oxide comprises ε-iron oxide (para [0019]).


claims 5 and 7, Ohkoshi discloses an electromagnetic-wave absorber comprising an electromagnetic-wave absorbing layer formed of the electromagnetic-wave absorber composition according to claim 1, wherein the electromagnetic-wave absorbing layer is an electromagnetic-wave absorbing sheet formed in a sheet shape (para [0062]).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0054029 A1 to Fujiki et al. (hereinafter Fujiki).
Regarding claims 1 and 3, Fujiki discloses an electromagnetic-wave absorber composition (para [0018]), comprising:
a magnetic iron oxide comprising at least one (combinations of) M-type (magnetoplumbite, BaFe12O19) ferrites and strontium ferrites (SrFe12O19, para [0033]) and
a resin binder (para [0036]),
but fails to expressly disclose that the magnetic oxide magnetically resonates at a high frequency in or above a millimeter-wave band; or wherein the electromagnetic-wave absorber composition has two or more extrema separated from each other on a differential curve obtained by differentiating a magnetic property hysteresis loop at an applied magnetic field intensity of from 16 kOe to -16 kOe.
However, the magnetic iron oxides are the same (M-type ferrite and strontium ferrite, para [0033]).  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The magnetic oxides are the same. Per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect the same magnetic oxides to magnetically resonate at the same high frequency in or above a millimeter-wave band, absent evidence to the contrary.  The electromagnetic wave absorber compositions also overlap. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping hysteresis properties, absent evidence to the contrary.

Regarding claim 2, Fujiki discloses the electromagnetic-wave absorber composition according to claim 1, wherein a coercive force of the magnetic iron oxide falls within the instantly claimed range of 1200 Oe or more.  M-type ferrite powders (BaFe12O19) have a coercive force of 16.0 to 17.5 kOe.  SrFe12O19 ferrites have a coercive force of 17.1 to 18.4 kOe.  See evidentiary reference, “Millimeter-Wave Absorption as a Quality Control Tool for M-Type Hexaferrite Nanopowders” by McCloy et al., Table 1.  Therefore, the Fujiki magnetic iron oxides have a coercive force that falls within the instantly claimed range. 

Regarding claim 4, Fujiki discloses the electromagnetic-wave absorber composition according to claim 1, wherein the magnetic iron oxide comprises at least 

Regarding claims 5 and 7, Fujiki discloses an electromagnetic-wave absorber comprising an electromagnetic-wave absorbing layer formed of the electromagnetic-wave absorber composition according to claim 1, wherein the electromagnetic-wave absorbing layer is an electromagnetic-wave absorbing sheet formed in a sheet shape (para [0046]).

Regarding claim 6, Fujiki discloses the electromagnetic-wave absorber according to claim 5, further comprising an adhesive layer (polymer film, para [0064]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 10716247 B2 (hereinafter 247). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping electromagnetic-wave claims 1-3 and 247 claims 1 and 6).  Both teach the compositions formed into sheets (instant claims 5 and 7 and 247 claim 5).  Both also teach an adhesive layer (instant claim 6 and 247 claims 7 and 8). 

Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7 and 9 of U.S. Patent No. 11152711 B2. (hereinafter 711). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping electromagnetic-wave absorber compositions comprising a binder and the same iron oxides (ε-iron oxide) which resonate at the same high frequencies and are expected to inherently have the same hysteresis properties and the same coercive force (see MPEP 2112.01(I) cited above) (instant claims 1-3 and 711 claims 1 and 5).  Both teach the compositions formed into sheets (instant claims 5 and 7 and 711 claim 4).  Both also teach an adhesive layer (instant claim 6 and 711 claims 7 and 9). 

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No16/485306 (hereinafter 306). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping electromagnetic-wave absorber compositions comprising a binder and the same iron oxides (ε-iron oxide and claims 1-4 and 306 claims 1, 3 and 4).  Both teach the compositions formed into sheets (stacked bodies) (instant claims 5 and 7 and 306 claim 5).  Both also teach an adhesive layer (instant claim 6 and 306 claims 1 and 5, dielectric layer is adhesive). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the copending Application Nos, listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because all teach overlapping electromagnetic-wave absorber compositions comprising a binder and the same iron oxides which resonate at the same high frequencies and are expected to inherently have the same hysteresis properties and the same coercive force (see MPEP 2112.01(I) cited above) (instant claims 1-4).  All teach the compositions formed into sheets (instant claims 5 and 7 and 306 claim 5). All also teach adhesive layers (instant claim 6). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending Application No.
Conflicting claims
Instant claims
15/734714
1-7
1-7
16/632066
1-3,6-8,12
1-7

1-3
1-3,5-7
16/347389
1-4,58,9
1-3,5-7


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734